      Case 6:19-cr-06164-CJS-MWP Document 51 Filed 09/30/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NEW YORK

__________________________________________


UNITED STATES OF AMERICA,


                                                          DECISION AND ORDER
vs.
                                                          19-CR-6164 CJS/MWP

COREY L. GREEN,

                                    Defendant.

__________________________________________


       This case was referred by text order of the undersigned, entered September 24, 2019,

to Magistrate Judge Marian W. Payson, pursuant to 28 U.S.C. § 636(b)(1)(A) and (B), ECF

No. 21. On December 6, 2019, Defendant filed an omnibus motion, ECF No. 28, seeking

inter alia suppression of tangible evidence. In that regard, Defendant maintains that on

February 16, 2019, members of the Rochester Police Department illegally seized a loaded

Kel-Tech Model 11 handgun, a quantity of marijuana, and an envelope containing cocaine,

as well as cell phones1 from the truck he was driving. Regarding Defendant’s motion to

suppress, an evidentiary hearing was held before Magistrate Judge Payson on January 27,

2020, ECF No. 34, and continued on February 18, 2020, ECF No. 38. On July 17, 2020,

Magistrate Judge Payson filed a Report and Recommendation (“R&R”), ECF No. 47,

recommending that Defendant’s application to suppress tangible evidence be denied. After

obtaining an extension, ECF No. 48, Defendant, on August 31, 2020, timely filed objections


       1
         In its response, ECF No. 30, to Defendant’s omnibus motion, the government indicates
law enforcement was unable to access any information on the cell phones, and accordingly,
their presence in the vehicle Defendant was driving appears to have no relevance to the crimes
for which he was indicted.
      Case 6:19-cr-06164-CJS-MWP Document 51 Filed 09/30/20 Page 2 of 7




to the R&R, ECF No. 49. Essentially, Defendant argues that Magistrate Judge Payson

erred factually in her application of the plain view doctrine to recommend against

suppression of the firearm at issue, based upon her credibility determination as to

Rochester Police Officer Brandon Contreras (“Contreras”); and that she erred legally in her

application of the automobile exception to recommend against suppression of the

marijuana and cocaine at issue.

       First, with regard to Contreras’ credibility as it relates to her application of the plain

view doctrine and the seizure of the firearm, Magistrate Judge Payson found:

       I agree with Green that application of the plain view and automobile
       exceptions hinges upon the Court’s determination whether to credit
       Contreras’s testimony that he observed the handle of a firearm in plain view
       under the driver’s seat when Green opened the door to retrieve his
       identification. Accordingly, the first issue I address is Green’s contention
       that Contreras’s testimony contains such substantial inconsistencies and
       improbabilities as to render it unreliable in its entirety. I disagree.

       Green has identified four subjects as to which he contends that Contreras
       provided dubious, if not demonstrably false, testimony. They are: (1) whether
       Contreras believed that it would be unsafe to activate his body camera prior
       to exiting his patrol vehicle, (2) whether attempts to contact the owner of the
       truck were made before the truck search commenced, (3) whether multiple
       officers or multiple patrol vehicles routinely assisted in the investigation of
       traffic infractions, and (4) whether any of the officers had activated their
       patrol vehicles' emergency lights. (Docket # 45 at 8–9).

       With respect to the latter two issues, nothing in the record suggests that
       Contreras’s testimony on these subjects was either false or inconsistent with
       the evidence. Green has not identified any evidence that undermines
       Contreras’s testimony that it was customary for multiple officers to assist an
       officer who decides to leave his vehicle to conduct an investigation. As to
       whether the emergency lights of the patrol vehicles were activated, Contreras
       did not testify definitively that they were not; rather, he testified that he
       “believed” that they were not. Review of the body camera footage suggests
       that the emergency lights of both Contreras’s and Castrichini’s vehicles had
       not been activated, although Bradstreet’s appear to have been activated. A
       discrepancy as to such a minor, non material fact, particularly where it arises
       from a failure of recollection, does not call into question the credibility of the

                                         Page 2 of 7
     Case 6:19-cr-06164-CJS-MWP Document 51 Filed 09/30/20 Page 3 of 7




      remainder of Contreras’s testimony. See, e.g., United States v. Cancel, 167
      F. Supp. 3d 584, 590 (S.D.N.Y. 2016) (finding that “minor gaps in the record”
      in the form of “inconsistencies between the officers’ testimony and certain
      documentary evidence” did not “undermine [the court’s] conclusion that the
      officers testified credibly” and that the “material facts” of that testimony
      demonstrated probable cause supporting defendant's arrest).

      Like Green, I am unconvinced by Contreras’s testimony that safety concerns
      caused him to delay activating his body camera before exiting his patrol
      vehicle. According to Contreras, he felt safer activating the camera when he
      was on the street and being approached by the owner of the truck than he
      did when he was exiting his vehicle. Although various reasons could explain
      why Contreras delayed activating his camera, including that he simply forgot,
      the one that he offered makes little sense.

      Contreras’s testimony regarding attempts to contact the vehicle's owner is
      contradicted by the body camera footage. Contreras testified he was
      confident that someone had informed him that attempts had been made to
      contact the owner of the truck prior to his search of the vehicle and that such
      communication would have been captured by his body camera. As
      demonstrated by the recordings, Contreras began searching the vehicle less
      than three minutes after he first spoke with Green. The footage of those
      three minutes does not depict officers making any efforts to contact the
      vehicle's owner or communicating with Contreras about any such attempts.

      Green urges the Court to reject the entirety of Contreras’s testimony as
      unworthy of belief. In my view, although his testimony concerning the reason
      he delayed activating his body camera is unpersuasive and his testimony
      concerning attempted contacts with the vehicle’s owner is inaccurate, those
      issues do not lead me to find the remainder of his testimony unreliable or
      underserving of credence. Having reviewed the body camera footage and
      observed and considered Contreras’s testimony, including his demeanor and
      tone during the incident as depicted in the camera footage and during his
      testimony before the Court, I do not find that Contreras intentionally misled
      or deceived the Court about his observation of the firearm. To the contrary,
      I find that Contreras credibly testified that he observed a portion of the
      handgun when Green opened the door to the truck.

      R&R, pp.11–14, ECF No. 47. (emphasis added)

      Next, as to her reliance on the automobile exception with respect to the discovery and

seizure of the marijuana and cocaine, Magistrate Judge Payson determined:



                                      Page 3 of 7
Case 6:19-cr-06164-CJS-MWP Document 51 Filed 09/30/20 Page 4 of 7




Because I credit Contreras’s testimony that he observed the handle of the gun
from his position outside of the vehicle, I find that the gun was properly seized
pursuant to the plain view exception to the warrant requirement and that the
automobile exception permitted the warrantless search of the truck. The plain
view doctrine “authorizes seizure of illegal or evidentiary items visible to a
police officer whose access to the object has some prior Fourth Amendment
justification and who has probable cause to suspect that the item is connected
with criminal activity.” Illinois v. Andreas, 463 U.S. 765, 771 (1983). Application
of the plain view exception requires that the officer have a legitimate right to be
in the location from which the object was plainly viewed, that the item’s
incriminating character be immediately apparent, and, that the officer have
lawful access to the object. Horton v. California, 496 U.S. 128, 136 37 (1990).

The automobile exception “permits law enforcement to conduct a warrantless
search of a readily mobile vehicle where there is probable cause to believe that
the vehicle contains contraband.” United States v. Navas, 597 F.3d 492, 497
(2d Cir.) (citing Pennsylvania v. Labron, 518 U.S. 938, 940 (1996)), cert.
denied, 562 U.S. 954 (2010). If an officer has probable cause to believe that
a vehicle contains contraband, the permissible scope of the search extends
anywhere within the vehicle that the contraband may be located, including
containers or packages. Id.

In this case, Contreras observed the handle of a gun when Green opened the
door to the vehicle. Upon observing the gun in plain view, its incriminating
nature was immediately apparent, justifying its seizure. See United States v.
Sanchez Villar, 99 F. App’x 256, 258 (2d Cir. 2004) (“[u]nder New York law, it
is a crime to possess a firearm[; . . ] because it is beyond dispute that the
officers were lawfully located in a place from which they plainly could see the
gun, the officers were justified in seizing it because of its ‘immediately apparent’
incriminating character”) (citing N.Y. Penal Law § 265.01(1)), judgment vacated
and remanded pursuant to United States v. Booker, 544 U.S. 1029 (2005);
United States v. Scopo, 19 F.3d 777, 782 (2d Cir.) (“the mere presence of a
partially concealed firearm is highly and immediately incriminating[;] [t]hus, . . .
the police were justified in both stopping and arresting [defendant], and in
seizing his firearm”), cert. denied, 513 U.S. 877 (1994); United States v. Levy,
217 F. Supp. 3d 643, 668 (E.D.N.Y. 2016) (“defendant's gun was visible to
anyone standing at the open door of the car, and the incriminating nature of the
gun was immediately apparent to anyone observing it[;] . . . [t]he officers had
a lawful right to seize it”); United States v. Colter, 2016 WL 3562053 at *2
(“[t]he gun, discovered inadvertently, the incriminating nature of which was
immediately apparent, was lawfully seized in accordance with the plain view
exception to the Fourth Amendment”). Further, upon discovery of the gun, the
officers had probable cause to believe that Green unlawfully possessed a
firearm in violation of New York Penal Law Section 265.01 and that evidence
of that crime might be found within the vehicle, permitting its search. See
United States v. Miller, 265 F. App’x 5, 8 (2d Cir.) (“once [the officer] discovered

                                   Page 4 of 7
      Case 6:19-cr-06164-CJS-MWP Document 51 Filed 09/30/20 Page 5 of 7




       [a loaded magazine] within the glove compartment of [defendant’s] car as a
       consequence of their authority to search incident to arrest, they had sufficient
       probable cause under the automobile exception to justify their search of
       [defendant’s] trunk”), cert. denied, 555 U.S. 993 (2008); United States v.
       Edwards, 2012 WL 3240613, *6 (S.D.N.Y. 2012) (“[u]pon seeing the hammer
       of the gun, the officers could lawfully conduct a warrantless search of the
       [vehicle], pursuant to the automobile exception”); United States v. Fuller, 2007
       WL 3006081, *2 (E.D.N.Y. 2007) (“upon shining the flashlight into the car, [the
       officer] observed a firearm . . . [;] [a]t this point, [the officer] was entitled to seize
       the gun that was in plain view[,] . . . [and] the gun in plain view gave the officers
       probable cause to believe the car contained contraband, thus allowing them to
       search the car pursuant to the automobile exception to the search warrant
       requirement”); United States v. Felipe, 1996 WL 573606, *1 (S.D.N.Y. 1996)
       (“[t]he search of the vehicle and its occupants was permissible once [the officer]
       had seen what appeared to be a gun in the vehicle”); see also United States v.
       Venner, 2016 WL 8730170, *10 (D.V.I. 2016) (observation of firearm magazine
       provided officer with probable cause to believe vehicle contained “contraband,
       specifically an unlawfully possessed gun and ammunition[;] [a]ccordingly, the
       subsequent search of the [vehicle] was permissible under the automobile
       exception, and the evidence received - i.e. the magazine, firearm, ammunition,
       marijuana and drug paraphernalia - was lawfully discovered”).

R&R, pp. 16–17, ECF No. 47.

       Pursuant to 28 U.S.C. § 636(b)(1), this Court must make a de novo determination of

those portions of the R&R to which objections have been made. In that regard, the Court has

now conducted such de novo review of the R&R, including a review of the transcripts of the

evidentiary hearings held on January 27, 2020, and continued on February 18, 2020, ECF

Nos. 39 and 40, as well as consideration of the following exhibits received into evidence: #1,

# 2, # 3, # 4, and # 5 , which are all photographs; # 6, a video recording from Contreras’ body

cam; and # 8, a video recording from Rochester Police Officer Adam Bradstreet’s body cam2.

The Court has also considered Defendant’s objections, ECF No. 49. Upon de novo review,



       2
         Another exhibit, # 7, Rochester Police Department General Order 511, pertaining to
“inventory searches” was also introduced at the hearing. However, since Magistrate Judge
Payson did not apply this exception to the warrant requirement in recommending that the
motion to suppress the cocaine and marijuana be denied, and the Government did not object to
the R&R in this regard, it is not relevant to the Court’s de novo review.

                                            Page 5 of 7
      Case 6:19-cr-06164-CJS-MWP Document 51 Filed 09/30/20 Page 6 of 7




the Court accepts the proposed findings and recommendations of Magistrate Judge

Payson.

      Specifically, with respect to resolving the factual issue raised by Defendant, that this

Court, upon a de novo review, should reject Magistrate Judge Payson’s finding that

Contreras’ credible testimony supported the “plain view” seizure of the firearm, the Court

finds very analogous the rationale in the following case:

      . . . Judge Feldman conducted an evidentiary hearing where Investigator
      Deaton and Special Agent Messinger testified as to the circumstances
      surrounding the statements obtained from Defendant on October 16, 2013,
      and April 13, 2016, respectively. (See Dkt. 69). Judge Feldman credited
      these witnesses’ testimony, and after reviewing the transcripts of the
      testimony, this Court finds no reason to reject Judge Feldman’s credibility
      determinations. Indeed, the video and audio recordings admitted into
      evidence at the hearing before Judge Feldman corroborate the witnesses’
      testimony. In conducting its de novo review, the district court must give
      appropriate deference to the credibility determinations made by the
      magistrate judge who conducted an evidentiary hearing and observed the
      witness testimony. See United States v. Raddatz, 447 U.S. 667, 675–76
      (1980) (district court is not required to rehear witness testimony when
      accepting a magistrate judge’s credibility findings); Cullen v. United States,
      194 F.3d 401, 407 (2d Cir. 1999) (holding that “without an evidentiary
      hearing, the District Court could not reject the Magistrate Judge’s proposed
      credibility finding”); United States v. Lawson, 961 F. Supp. 2d 496, 499
      (W.D.N.Y. 2013) (“The Second Circuit has instructed that where a Magistrate
      Judge conducts an evidentiary hearing and makes credibility findings on
      disputed issues of fact, the district court will ordinarily accept those credibility
      findings.”); United States v. Preston, 635 F. Supp. 2d 267, 269 (W.D.N.Y.
      2009) (“The district court, however, may not reject the magistrate judge’s
      credibility findings without conducting an evidentiary hearing at which the
      district court has the opportunity to observe and evaluate witness credibility
      in the first instance.”).

United States v. Guobadia, 2019 WL 1593922, at *2–3 (W.D.N.Y. 2019); See also United

States v. Preston, 635 Fed. Supp. 2d 267 (W.D.N.Y. 2005). Here, like the Guobadia case,

the Court accepts the Magistrate Judge’s credibility findings.




                                         Page 6 of 7
      Case 6:19-cr-06164-CJS-MWP Document 51 Filed 09/30/20 Page 7 of 7




         The Court also agrees with Magistrate Judge Payson as to her application of the

automobile exception to justify the search of Defendant’s vehicle and the seizure of the

cocaine and marijuana. Defendant contends that United States v. Miller, 265 F.App’x 5 (2d

Cir. 2005), a case on which Magistrate Judge Payson relied on in rendering her R&R,

supports his position that the automobile exception does not apply to him, since, having

seized the handgun itself (unlike Miller which involved a gun magazine only) there was no

probable cause to search the truck further. However, the Court disagrees, and reads Miller

in conjunction with the other cases cited by Magistrate Judge Payson to support the

application of the automobile exception in the circumstances present in this case. Here,

since the police had probable cause to believe Defendant had committed the crime of

Criminal Possession of Weapon in violation of New York State Penal Law for possession

of the firearm in the truck, they had probable cause to search the vehicle for further

evidence of such crime, e.g. additional ammunition.

         Accordingly, for the reasons set forth in Magistrate Judge Payson’s R&R, ECF No. 47,

Defendant’s application to suppress tangible evidence is denied.

IT IS SO ORDERED.



Dated:          Rochester, New York
                September 30, 2020,

                              ENTER:
                                                   /s/ Charles J. Siragusa
                                                   CHARLES J. SIRAGUSA
                                                   United States District Judge




                                         Page 7 of 7
